Citation Nr: 0615596	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for left 
thigh shell fragment wound residuals, classified as Muscle 
Group XIV.

2.  Entitlement to a rating higher than 20 percent for left 
hip bursitis/arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to February 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran requested a Travel Board hearing in his September 
2002 Substantive Appeal (VA Form 9), but he failed to report 
for the scheduled December 2004 hearing, and the Board 
subsequently received a December 2004 letter from the veteran 
indicating he was unable to attend.  The hearing request is 
therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).

In August 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  In September 
2005, the Board remanded both claims for additional 
development.  As explained below, the requested development 
has taken place, and the Board will therefore decide the 
claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the veteran was granted a separate, 20 
percent rating for left lower extremity scars in March 2006.  
However, since neither the March 2006 Statement in Lieu of VA 
Form 646 nor the May 2006 Written Brief Presentation nor any 
other communication specifically expressed disagreement with 
this decision, that issue is not before the Board on this 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2005).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that relevant 
testing does not indicate severe impairment in the function 
of muscle group XIV, there is no loss of deep fascia or 
muscle substance, or soft flabby muscles or muscle swelling, 
or abnormal hardening in the area of the veteran's left 
thigh, and there is no X-ray evidence of minute multiple 
foreign bodies or other signs of severe muscle disability of 
the anterior or lateral left thigh, although there was some 
depression and adherence of the left thigh scars.

2.  The preponderance of the evidence reflects that the 
veteran did not have left hip ankylosis, significant 
limitation of flexion, flail joint, or malunion with marked 
disability, or additional functional impairment due to 
factors such as pain, painful motion, weakness, premature or 
excess fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 30 percent for left thigh shell fragment wound 
residuals.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5314 (2005).

2.  The criteria have not been met for an evaluation higher 
than 20 percent for left hip bursitis/arthritis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5019-5003, 5250, 5252, 5254, 5255 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  That is 
what occurred here.  After the veteran filed his November 
2000 claims, the RO sent a June 2001 VCAA letter, prior to 
adjudicating the claims in November 2001.  The RO thus 
complied with the VCAA's timing of notice requirement.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

The RO's June 2001 VCAA letter met the notice requirements.  
In it, the RO correctly told the veteran that it was working 
on his claims for increased ratings for left thigh shell 
fragment wound residuals and left hip bursitis, and that in 
order to establish entitlement to these benefits, the veteran 
had to show that these disabilities had gotten worse.  The 
letter also indicated the information or evidence needed from 
the veteran and VA's duty to assist him in obtaining evidence 
in support of his claim.  The RO also wrote, on page 2 of the 
letter, that the veteran "should submit any other evidence 
which shows that your disability has gotten worse since the 
last time we reviewed your claim."

In addition, while this appeal was pending, the Court decided 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increased ratings prior to adjudication of his 
claim, he was not at this time provided information regarding 
the effective dates that would be assigned if his claims were 
granted.  The veteran was provided with information regarding 
the effective date of increased benefits in the RO's March 
2006 letter enclosing the March 2006 rating decision granting 
a separate 20 percent rating for his left leg scars.  To the 
extent that this notice was inadequate, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny both increased ratings 
claims on appeal here, any questions as to the appropriate 
effective dates to be assigned is rendered moot, as there are 
no new effective dates to assign.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  The veteran was 
also afforded new VA examinations as to the disabilities on 
appeal, pursuant to the Board's September 2005 remand.  As 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, entitlement to compensation for both 
disabilities had previously been established before he filed 
his current claims for increase, so the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran is currently rated 30 percent disabled under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314 for 
injuries to muscle group XIV, which includes various muscles 
of the anterior and lateral thigh.  The functions of this 
muscle group are extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee movement.  The muscles involved 
include the sartorius, the rectus femoris (quadriceps), the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.

Under DC 5314, a moderately severe muscle injury warrants a 
30 percent rating; and a severe muscle injury warrants a 40 
percent rating.  The factors to be considered in evaluating 
disabilities residual to healed wounds involving muscle 
groups are set forth in 38 C.F.R. §§ 4.55, 4.56 (2005).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.   
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2005).

The type of injury associated with a severe disability of 
muscles is a through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

Objective findings of a severe disability would include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2005).

The evidence reflects that the veteran is not entitled to the 
higher, 40 percent rating for severe disability of muscle 
group XIV.  The SMRs reflect that the veteran sustained a 
penetrating wound to his left thigh from an enemy mortar 
shell fragment.  The fragment entered the lower anterior left 
thigh and exited the upper lateral left thigh and caused 
deformity due to loss of muscle tissue.  There was some 
indication in the SMRs that the wound involved muscle group 
XIII, and the January 2001 VA examiner referred to muscle 
groups XV and XIII.  However, the October 2005 VA examiner, 
in response to the Board's remand instructions, determined 
that any such references were inaccurate, and that the injury 
as described at the time it occurred and subsequently was to 
the anterior and lateral muscles of the left thigh, which are 
identified in the rating schedule as muscle groups XIV and 
XV, and not the hamstring or posterior muscles of the thigh, 
which are identified in the rating schedule as muscle group 
XIII.  Muscle Group XIV seems to be the most affected.  
Muscle Group XV affects the function of the hip.  That 
disorder is rated under functional impairment as opposed to 
muscle damage, as set forth below.

The descriptions in the rating code of the type and history 
of moderately severe and severe are similar, but there are 
important differences between the two categorizations as to 
the objective findings and, here, the objective findings 
indicted on examination of the veteran did not reflect a 
severe muscle group XIV injury.  He did not have the ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track.  Although the anterior scar was 
described as slightly depressed, it was nontender along its 
entire length, with no dehiscence or herniation of the 
tissue, and no breakdown of the scar tissue.  The posterior 
scar was also noted to be depressed approximately 1.5 cm. to 
2 cm. and adherent to the underlying bone tissue which was 
slightly tender to palpation, but there was no involvement of 
the posterior tissue of the left thigh.  Moreover, tests of 
strength, endurance, and coordinated movements compared with 
the corresponding muscles of the uninjured side did not 
indicate severe impairment of function.  Regarding the 
lateral thigh, the muscle strength in abduction and adduction 
against resistance was graded the same, equal and symmetrical 
with the right side.  

Regarding the anterior thigh, the muscle strength was only 
slightly decreased (4/5) when compared to the right thigh.  
In addition, palpation did not show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area 
and the muscles did not swell and harden abnormally in 
contraction.  Similarly, at the January 2001 VA examination, 
muscle strength and function were described as fair with an 
area of muscle herniation at the end of the lateral wound.  
Finally in this regard, there was no evidence of any of the 
additional signs of severe muscle disability noted at the end 
of 38 C.F.R. § 4.56, such as X-ray evidence of minute 
multiple scattered foreign bodies, adhesion of scars to long 
bones, diminished muscle excitability, atrophy, adaptive 
contraction of opposing muscle groups, or induration.  For 
example, the October 200 left femur X-rays showed only one 
radiopaque foreign body of the soft tissue posteriorly at mid 
shaft, with no acute bony process identified.  No bony 
fractures as a result of the injury were denoted.

In sum, although there was some depression and adherence of 
the left thigh scars, most of the symptoms of severe muscle 
disability from the left thigh shell fragment wound were not 
present.  The preponderance of the evidence thus indicates 
that the veteran did not have the severe muscle disability 
warranting a higher, 40 percent rating.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for a rating higher than 30 percent for left thigh 
shell fragment wound residuals, classified as Muscle Group 
XIV, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996). 

As to the left hip bursitis/arthritis, the veteran was not 
entitled to a rating higher than the 20 percent he is 
currently receiving under any potentially applicable 
diagnostic code.  The veteran's service-connected left hip 
bursitis/arthritis is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71, DC 5255 (2005).  See also  
38 C.F.R. § 4.71a DC's 5019-5003.  DC 5255 provides for 
assignment of ratings in evaluating impairment of the femur.  
Under that diagnostic code, malunion of the femur with 
moderate knee or hip disability is rated 20 percent 
disabling, while malunion with marked knee or hip disability 
is rated 30 percent.  Higher ratings are available for 
fracture of the shaft, anatomical neck, or the surgical neck.  
However, the March 1996 X-rays of the left hip showed no 
fracture or dislocation or significant arthritic disease, 
while the October 2000 X-rays of the femur showed only mild 
degenerative changes of the hip and knee.  Moreover, the 
January 2001 VA examination indicated there was no 
dislocation or inflammatory arthritis, and the October 2005 
VA examination indicated that the degenerative changes in the 
left hip were mild and there was no inflammatory arthritis or 
dislocation or subluxation.  Thus, the veteran is not 
entitled to the higher, 30 percent rating for malunion of the 
femur with marked knee or hip disability.

There are higher ratings available under DCs 5250 and 5252, 
for ankylosis and limitation of flexion of the hip, 
respectively.  However, there is no evidence of ankylosis of 
the hip, with a specific finding of no ankylosis at the 
January 2001 VA examination, and the veteran is therefore not 
entitled the higher rating available under DC 5250.  
Moreover, left hip flexion was to 90 degrees at the January 
2001 VA examination and to 120 degrees at the October 2005 VA 
examination, so the veteran is not entitled even to the 10 
percent evaluation for limitation of flexion to 45 degrees of 
the hip under DC 5252.  Nor is there any evidence of flail 
joint of the hip that would entitle the veteran to a higher 
rating under DC 5254.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  While the 
veteran experienced pain on motion at the January 2001 and 
October 2005 VA examinations, there were findings of no 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, weakness, tenderness, redness, or heat of the 
hip at the January 2001 VA examination and there were no 
findings that the veteran had any of these symptoms at the 
October 2005 VA examination.  Although the veteran complained 
at the October 2005 VA examination of the hip being unstable 
and giving way, along with some stiffness and weakness, he 
stated there were no significant flare-ups.  Moreover, 
although abduction was only to 10 degrees at the January 2001 
VA examination, it was to 45 degrees, which is normal, at the 
October 2005 VA examination.  See 38 C.F.R. § 4.71a, Plate II 
(2005).  Thus, the veteran is not entitled to a higher rating 
based on DeLuca, as he has not been shown to have functional 
impairment above and beyond that contemplated by the 
applicable rating criteria.

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than the current 
20 percent for his left hip bursitis/arthritis based on any 
potentially applicable criteria or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for a rating higher than 20 
percent for left hip bursitis/arthritis must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20.

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for the disabilities at issue, and 
their manifestations are contemplated by the schedular 
criteria.  Moreover, the retired veteran had fair weight 
bearing at the January 2001 VA examination and walked with 
only a slight limp at that time, and at the October 2005 VA 
examination was noted to use a cane and walker, but could 
drive and do light housework and do many of the activities of 
daily living although often received help with them.  Thus, 
there is no indication in the record that the average 
industrial impairment from the disabilities are in excess of 
that contemplated by the assigned evaluations or that 
application of the schedular criteria is otherwise rendered 
impractical.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 30 percent for left thigh 
shell fragment residuals is denied.

The claim for a rating higher than 20 percent for left hip 
bursitis/arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


